Citation Nr: 0817156	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-21 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.	Entitlement to an initial disability rating in excess of 20 
percent for degenerative disc disease of the cervical spine.

2.	Entitlement to an initial disability rating in excess of 10 
percent for degenerative disc disease of the lumbar spine.

3.	Entitlement to service connection for a right knee 
disorder.

4.	Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1975, and from     June 1984 to September 2002.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a July 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi which, in pertinent part, granted 
service connection for degenerative disc disease of the 
cervical and lumbar spines, and denied entitlement to service 
connection for right and left knee disorders.     The veteran 
appealed from this decision, including the initial assigned 
evaluations for cervical and lumbar disc disease. 
See Fenderson v. West, 12 Vet. App. 119,  125-26 (1999) (when 
a veteran appeals the initial rating for a disability, VA 
must consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).  

Previously, a hearing was held at the RO before a Decision 
Review Officer (DRO) in December 2004. Then in August 2006, 
the veteran and his spouse testified at a videoconference 
hearing over which the undersigned Veterans Law Judge 
presided.  The transcripts of these proceedings are of 
record.



In April 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC., for 
additional development      and consideration. The RO/AMC 
continued the denial of the benefits sought,       and 
returned the case to the Board for further appellate review.

For the reasons indicated below, the appeal is again REMANDED 
to the RO via  the AMC.  VA will notify the veteran if 
further action is required.


REMAND

The Board has determined that this case must again be 
remanded because the RO/AMC has not had the opportunity to 
consider in the first instance newly submitted medical 
evidence, and there is a need to obtain contemporaneous VA 
treatment records and appropriately notify the veteran of the 
criteria to establish         his claims.  

A preliminary file review indicates that since the most 
recent supplemental statement of the case (SSOC) in November 
2007, there are several new items of evidence that have been 
associated with the record. This evidence includes a December 
2007 private physician's report; lay statements from the 
veteran's spouse and from an individual with whom he served; 
and copies of service treatment history, and records from the 
veteran's service personnel file. The veteran sent          
the above evidence and information to the AMC in January 
2008. He later also provided a February 2008 VA MRI report, 
in March 2008. Following receipt of the foregoing evidence, 
the RO/AMC did not issue another SSOC. Nor for that matter, 
has the veteran waived the right to initial consideration of 
these findings by the RO/AMC as the agency of original 
jurisdiction. A remand is therefore required for issuance of 
a comprehensive SSOC that addresses the newly received 
evidence of record. See 38 C.F.R. § 19.31(b)(1) (2007).



There is further indication of pertinent records of VA 
outpatient treatment that   have not yet been obtained. 
Presently, treatment records are on file from the Jackson VA 
Medical Center (VAMC) and affiliated VA clinics, dated up 
until September 2005. Through his January 2008 
correspondence, the veteran identified continuing VA 
treatment at the Hattiesburg, Mississippi Outpatient Clinic,                
and requested for these records to be acquired on his behalf. 
Thus, corresponding records from October 2005 to the present 
should be obtained. Applicable law provides that such 
treatment information is constructively presumed to be in 
VA's possession, and accordingly it must be associated with 
the record. See Bell v. Derwinski, 2 Vet. App. 611 (1992). 
See also 38 C.F.R. § 3.159(c)(2) (2007)                 (VA 
will undertake reasonable efforts to obtain relevant records 
in the custody of          a Federal department or agency).

Also, during the pendency of the appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
pursuant to which there exists a heightened notice obligation 
under the VCAA to a claimant attempting to establish 
entitlement to an increased rating for a service-connected 
disability.  
 
The Vazquez decision requires that VA notify the claimant 
that to substantiate a claim for increased disability rating: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) that should 
an increase in disability be found, a disability rating will 
be determined by applying relevant diagnostic codes which 
typically provide for a range in severity of a particular 
disability from 0 percent to as much as 100 percent 
(depending on the disability involved); and (4) in regard to 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  

Previous notice correspondence informed the veteran of 
several general applicable provisions pertaining to VA's duty 
to notify and assist. This notwithstanding,              a 
supplemental letter must be issued that clearly notifies him 
of the type of evidence required to substantiate the 
increased rating claims on appeal.

In this regard, effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine, to include revision in the criteria for intervertebral 
disc syndrome (IVDS). 68 Fed. Reg. 51,454 (Aug. 27, 2003).             
This change in regulation applies in the evaluation of the 
veteran's cervical and lumbar spine disorders, inasmuch as 
the effective date that service connection was granted for 
each condition is October 1, 2002. The conditions must 
therefore be evaluated under both the former and revised 
criteria, though the revised criteria  may not be applied at 
any point prior to the effective date of the change. 
See 38 U.S.A. § 5110(g) (West 2002 & Supp. 2007); VAOPGCPREC 
3-2000   (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should send the veteran 
another         VCAA notice letter that 
notifies him of basis upon which to 
establish his claims for increased ratings 
for cervical and lumbar spine disorders, 
in compliance with the recent holding of 
the Court in Vazquez-Flores. Specifically,              
the notice set forth therein must advise 
the veteran that         he may submit or 
request that VA obtain medical or              
lay evidence demonstrating a worsening or 
increase in severity upon employment and 
daily life. He must be advised of the 
additional pertinent rating criteria under  
the applicable diagnostic codes for the 
conditions under evaluation (i.e., beyond 
the effect upon employment and daily life) 
-- under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290 (limitation of motion of 
cervical spine, prior to September 26, 
2003), 5292 (limitation of motion of 
lumbar spine, prior to September 26, 
2003), and the current version of 5237 
(lumbosacral or cervical strain); as well 
as the criteria pertaining to 
intervertebral disc syndrome at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective 
from September 22, 2002 to September 26, 
2003), and later renumbered at Diagnostic 
Code 5243.

Also, inform the veteran that any increase 
in disability that is warranted will be 
determined based on diagnostic codes 
providing for a range in severity (from 0 
percent to as much as 100 percent). Notify 
him of the types of medical and lay 
evidence he may submit that are relevant 
to his claims for increased compensation. 
 

2.	The RO/AMC should also contact the VA 
Medical Center in Jackson, Mississippi, 
and request all outstanding pertinent 
records of evaluation and/or treatment of                      
and hospitalization for cervical and 
lumbar spine disorders, including any 
available records from the Hattiesburg 
Outpatient Clinic. All records or 
responses received should be associated 
with the claims file.              The 
RO/AMC in attempting to obtain the 
identified records must continue its 
efforts in this regard until it is 
determined that they do not exist or that 
further attempts to obtain them would be 
futile, under the procedures specified in 
38 C.F.R. § 3.159(c)(2).

3.	The RO/AMC should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West,           11 Vet. App. 268 
(1998).
4.	Thereafter, the RO/AMC should review the 
entire record, to include that received 
since issuance of the November 2007 
Supplemental Statement of the Case,          
and then readjudicate these matters in 
accordance with all applicable law and 
regulations pertaining to the benefits 
claimed. Provided the claims on appeal are 
not granted, the veteran and his 
representative should be furnished with 
another Supplemental Statement of the Case 
and afforded an opportunity to respond. 
The case should then be returned to the 
Board for further appellate consideration, 
if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



